ON MOTION ROE REHEARING.
Russell, 0. J.
If the question which was propounded by the Court of Appeals had been to the same effect as that suggested in the motion for a rehearing, I would be heartily in favor of granting the motion for a rehearing. However, under the ruling in Georgian Co. v. Jones, 154 Ga. 762, (115 S. E. 490), the jurisdiction of this court is restricted to answering nothing more or less than the precise question submitted by -the Court of Appeals. In this case the question propounded by the Court of Appeals is set forth; and being convinced that the facts upon which the Court of Appeals predicates its question are correctly stated (and being -without power to inquire of the record to ascertain that they are not correctly stated), I am compelled to concur in the judgment refusing the motion for a rehearing.